Citation Nr: 1101216	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO. 09-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), a psychotic 
disorder, and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 
1971.  This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's claim has been characterized by the RO as one to 
reopen a previously denied claim for service connection for PTSD. 
However, in light of a recent decision by the United States Court 
of Appeals for Veterans Claims, which held a claimant can satisfy 
the requirement to identify the benefit sought by describing 
symptoms of the disability, the Board finds that this is a claim 
for service connection for a psychiatric disorder in general, 
which may include PTSD, and is therefore a new claim not 
requiring new and material evidence. Clemons v. Shinseki, 
23 Vet.App. 1, 5 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran has been afforded several VA examinations, but none 
have addressed whether his psychiatric disorders are due to 
service and his experiences in service. The Veteran has reported 
several incidents in service, including holding a baby while it 
died, a friend committing suicide, and witnessing a friend die in 
a knife fight, after which he began having mental troubles. He 
reports mental troubles 


continuously since those in service incidents. In support of this 
statement, he has also submitted statements from his siblings 
stating that he was different after discharge and that he 
appeared to be psychologically changed. The Veteran can attest to 
factual matters of which he had first-hand knowledge. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007). In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection. See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

As there is evidence of mental problems in service and 
thereafter, a remand is required to determine the nature and the 
etiologies of the Veteran's psychiatric disorders. In the case of 
a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). Such an 
examination or opinion is necessary to make a decision on a claim 
if all of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but (3) does 
not contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

The United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with regard to 
SSA benefits, the records 


concerning that decision must be obtained. Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992). 38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile." The Veteran receives Social Security Administration 
(SSA) benefits for his mental disorders. While an SSA decision 
has been associated with the claims file, complete SSA records 
have not been obtained and should be procured on remand.

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile." The 
Veteran receives regular psychiatric treatment at the Brooklyn, 
New York, VA Medical Center (VAMC). There are partial records 
associated with the claims file, the most recent being from 2009. 
Current and complete records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and 
complete SSA disability benefits records. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

2. Obtain the Veteran's current and 
complete VA treatment records, including 
those from the Brooklyn VAMC. Evidence of 
attempts to obtain these records should be 
associated with the claims file. Do not 
associate duplicate records with the 
claims file.



3. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology his psychiatric disorders. The 
entire claims file must be made available 
to the VA examiner. Advise the examiner 
that there is credible lay evidence, 
including the Veteran's statements, 
indicating that the Veteran had mental 
problems in service and continually 
thereafter. Pertinent documents should be 
reviewed. The examiner should conduct a 
complete history and offer an opinion as 
to whether it is at least as likely as not 
that the any current psychological 
disorder is related to service or any 
incident of service, or has been 
continuous since service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.

4. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

